On May 12, 1969, the clerk of the courts for Worcester *857County filed an application with the Worcester County retirement system under G. L. c. 32, § 16 (1) (a), for the plaintiff’s involuntary retirement due to superannuation. On May 28, 1969, the Worcester county retirement board, without a hearing, voted to retire the plaintiff. The plaintiff then appealed to the contributory retirement appeal board which, after a de nova hearing, affirmed the decision of the Worcester county retirement board. The plaintiff next filed with the Superior Court a bill for judicial review of the “adjudicatory proceeding” under G. L. c. 30A, § 14. The Superior Court affirmed the decision of the contributory retirement appeal board. This case is here on appeal from that decree. G. L. c. 30A, § 15. The plaintiff was accorded a full evidentiary hearing before the contributory retirement appeal board, and has no cause to complain of a denial of such a hearing before a lower agency. “There is no constitutional requirement that that test be made in one tribunal rather than in another, so long as there is an opportunity to be heard and for judicial review which satisfies the demands of due process, as is the case here.” Yakus v. United States, 321 U. S. 414, 444. Lincoln Hotel Co. v. Assessors of Boston, 317 Mass. 505, 509-510. Furthermore, the decision was supported by “substantial evidence,” in particular the findings of a medical panel made in 1968 in connection with an application by the plaintiff for accidental disability retirement. G. L. c. 30A, § 14 (8) (e). Finally, the fact that the plaintiff was appointed by the Justices of the Supreme Judicial Court and subject to removal by them under G. L. c. 221, § 4, does not mean that he is not subject to the laws governing the retirement of public employees.
Harry Zarrow (Anthony D. Masiello with him) for the plaintiff.
Bernard J. Dwyer, Assistant Attorney General, for the defendant.
Edward P. Healy for Worcester County Retirement Board.

Decree affirmed.